UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2010 Helix Energy Solutions Group, Inc. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation) 001-32936 (Commission File Number) 95-3409686 (IRS Employer Identification No.) 400 North Sam Houston Parkway East, Suite 400 Houston, Texas (Address of principal executive offices) 281-618-0400 (Registrant’s telephone number, including area code) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 28, 2010, Helix Energy Solutions Group, Inc. (“Helix”) issued a press release announcing its first quarter results of operation for the period ended March 31, 2010.Attached hereto as Exhibit 99.1, and incorporated by reference herein, is the press release. This information is not deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (“Exchange Act”), or otherwise subject to the liabilities of that section, and such information is not incorporated by reference into any registration statements or other document filed under the Securities Act of 1933, as amended (“Securities Act”), or the Exchange Act, regardless of the general incorporation language contained in such filing, except as shall be expressly set forth by specific reference to this filing. Item 7.01 Regulation FD Disclosure. On April 28, 2010, Helix issued a press release announcing its first quarter results of operation for the period ended March 31, 2010.In addition, on April 29, 2010, Helix is making a presentation (with slides) to analysts and investors regarding its financial and operating results.Attached hereto as Exhibits 99.1 and 99.2, respectively, and incorporated by reference herein are the press release and the slides for the First Quarter2010 Conference Call Presentation issued by Helix. The presentation materials will also be posted beginning on April 28, 2010 in the Presentations section under Investor Relations of Helix’s website, www.HelixESG.com. This information is not deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (“Exchange Act”), or otherwise subject to the liabilities of that section, and such information is not incorporated by reference into any registration statements or other document filed under the Securities Act of 1933, as amended (“Securities Act”), or the Exchange Act, regardless of the general incorporation language contained in such filing, except as shall be expressly set forth by specific reference to this filing. Item 9.01Financial Statements and Exhibits. (c)Exhibits. NumberDescription Press Release of Helix Energy Solutions Group, Inc. dated April 28, 2010 reporting financial results for the first quarter of 2010. First Quarter 2010 Conference Call Presentation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 28, 2010 HELIX ENERGY SOLUTIONS GROUP, INC. By:/s/ Anthony Tripodo Anthony Tripodo Executive Vice President andChief Financial Officer Index to Exhibits Exhibit No.Description Press Release of Helix Energy Solutions Group, Inc. dated April 28, 2010 reporting financial results for the first quarter of 2010. First Quarter 2010 Conference Call Presentation.
